Ms. Justice Aldeey
delivered the opinion of the court.
*606In this action of intervention in ownership of personal property the attorney for appellees N.. Santini & Company filed a motion for dismissal of the appeal taken by the plaintiff from the final judgment on the ground that as the said judgment was rendered and notice thereof given to the plaintiff on Mjarch 2, 1917, he did not take his appeal until the twenty-eighth of the same month and year, or after the expiration of the ten days prescribed by section 19 of the Act of March 14, 1907, to provide for the trial of the right to personal property and for other purposes. These facts are established by certificates of the secretary of the lower .court.
The Act of March 14, 1907, cited by the mover, regulates the procedure in actions of intervention in ownership of personal property, which was made applicable to actions of intervention in ownership of real property by the Act of March 12, 1908, and section 19 of the former act provided that an “Appeal-may be taken from all judgments rendered in eases of claims brought by a third party, within ten days and in- the manner provided in the Code of Civil Procedure, for all appeals.”
According to this provision, the time for taking appeals from judgments in actions of intervention is limited to ten days, and the Code of Civil Procedure is applicable in those actions only as regards the manner in which the appeal shall be taken; that is, by filing with the secretary of the court in which the judgment was. rendered a notice of appeal from the same and serving a similar notice on the adverse party or his attorney (sec. 296, Code Civ. Proc.), and also as to subsequent procedure.
The time for appealing from judgments in cases of intervention is fixed by the said act and not by section 295 of the Code of Civil Procedure of 1904, as amended in 1908 and by Act No. 70 of 1911 as to appeals 'referred to in the said section.
*607As the appeal in this case was taken after the expiration of the legal period of ten days it should be

Dismissed.

Justices Wolf, del Toro and Hutchison concurred.
Mr. Chief Justice Hernández took no part, in the decision of this case.